Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL
CASE NO. 3:13-CV-00297 (JAM)
Plaintiffs,

V.

LASERPERFORMANCE (EUROPE)
LIMITED, ET AL.

Defendants. : July 20, 2020

DEFENDANTS’ REPLY BRIEF IN FURTHER SUPPORT OF ITS MOTION TO
DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION AND RULE 59
MOTION FOR NEW TRIAL

Douglas 8. Skalka, Esq.

Peter T. Fay, Esq.

Robert B. Flynn, Esq.

NEUBERT, PEPE & MONTEITH, P.C.
195 Church Street, 13th Floor

New Haven, CT 06510
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 2 of 15

TABLE OF CONTENTS

I. THE COURT SHOULD DISMISS PLAINTIFFS CLAIMS AGAINST
QMI FOR LACK OF STANDING. 20.0... cece teen e teeter eee nen een en en en ens aa 1

A. Kirby does not have standing to sue QMI for misappropriation of his
B. BKI does not have standing to sue for QMI under the Lanham Act for
QMI’s use of BRUCE KIRBY on plaques on Laser Sailboats................0.0006 2

II. DEFENDANTS DID NOT WAIVE THE RIGHT TO MOVE FOR A

NEW TRIAL ON THE GROUNDS THAT THE EVIDENCE DOES NOT

SUPPORT THE VERDICT... 0... ece cece cece cece eee e cere eens eee ebebeeeeereeanaaes 4
ll. THE COURT SHOULD ORDER A NEW TRIAL FOR BKI’S

TRADEMARK CLAIMS AND KIRBY’S MISAPPROPRIATION OF

NAME CLAIM AGAINST QMI BECAUSE THE JURY’S FINDINGS

CONCERNING CONSENT AND LIKELIHOOD OF CONFUSION ARE

AGAINST THE WEIGHT OF THE EVIDENCE............ccccecesecesessseseccscnraees 7

IV. THE COURT SHOULD ORDER A NEW TRIAL FOR KIRBY’S
MISAPPROPRIATION OF NAME CLAIM AGAINST LPE..............cceeceseee ee 8

A. The evidence does not support the damage award against LPE.................0... 8
B. The evidence does not support a punitive damage award against LPE............ 10

Vv. CONCLUSION. 00000 e eee eden need EEE Oded sete eg eb aoa ete pt enS 10

il
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 3 of 15

TABLE OF AUTHORITIES

Decisions Page
Alexander v. Yale Univ., 631 F.2d 178 (2d Cir. 1980)... 00. ce ccnc ee ene rene eee veeeeseveeunenes 1
Baskin v. Hawley, 807 F.2d 1120 (2d Cir. 1986). 2.0... ccc cece cc ececee eee eeeesnseaeeeeeseaneaensnes 6
Gurski v, Rosenblum & Filan, LEC, 276 Conn. 257 (2005)... cece ccc scscse eens eseeaeeeneneens 2

Jorgensen v. York Ice Mach. Corp. 160 F.2d 432 (2d Cir. 1947)........ cece ccceceeseeteeseesenens 6
MacDermid Printing Sols. LLC v, Cortron Corp., 833 F.3d 172 (2d Cir. 2016)..............00054 8
Macquesten Gen, Contracting, Inc. v. HCE, Inc., 128 F. App'x 782 (2d Cir. 2005)............... 3
Muryn v. New York Cent. RR. Co., 270 F.2d 645 (2d Cir. 1959). 00.0 ccc ece eee ee ene eeeneees 6
Oliveras v. Am. Exp. Isbrandtsen Lines, Inc., 431 F.2d 814 (2d Cir. 1970)...............000084 5,6

Russo v. New York, 672 F.2d 1014 (2d Cir, 1982)... 0... occ cece ccc eee ees eee tees eeeteeteeatineecnes 5
Sojak v. Hudson Waterways Corp., 590 F.2d 53 (2d Cir. 1978)... 0.0 ..cccccecccceneveeeaseeeueeeusss 5
Secondary Sources

Fed. R. Civ. Po LQ. cece cece ccna renee eee renee ne tee Nene SES EAA SERA SEED EE EE EE EG Ea EE EES 1

Fed. R. Civ. Po 50... cence cece rennet eee eens eget et ee ea eter ee ea teeaeasaeceseneaeeeeess 5, 6

Fed. R. Civ. P. 59. ec cece renee nee e nee ee eee et eee e teed ceed ete pe eet tat testi eaen tees 5,7

OB Fed. Prac. & Proc. Civ. § 2531 (3d €d.). oo. ecccc ccc eee ne eet e eee e en ebe tes eneessenesaneneenes 13
11 Fed. Prac. & Proc. Civ. § 2806 (3d €d.). 00... ccc cc cece cece cesentes ec eee ses ne tees seasustenueenens 6

ili
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 4 of 15

I. THE COURT SHOULD DISMISS PLAINTIFFS CLAIMS AGAINST QMI
FOR LACK OF STANDING.

Plaintiffs contend that defendants’ motion to dismiss for lack of standing is an untimely
motion for summary judgment an improper motion for judgment as a matter of law.' P. Br. p. 9.
The argument is baseless. Defendants can raise issue of standing at any time. Fed. R. Civ. P.
12(h)(3). It is procedurally distinct from a motion for judgment as a matter of law. Plaintiffs
were required to prove facts sufficient to establish standing at trial. Alexander v. Yale Univ., 631
F.2d 178, 185 (2d Cir, 1980). They did not.

A. Kirby does not have standing to sue QMI for misappropriation of his name.

The Court should enter judgment against Kirby on his misappropriation of name claim
against QMI because he lacks standing to sue QMI for using his name in compliance with
contracts that he created and then assigned to GSL.

Kirby argues that QMI’s motion should be denied because QMI failed to prove that Kirby
assigned his “publicity nghts” to GSL. P. Br. p. 18. Significantly, QMI does not claim that
Kirby assigned his “publicity rights” in general. Instead, it claims that Kirby assigned a discrete
right to use his name in a specific phrase on the Builder Plaque for a specific product — the Laser.
Kirby assigned to GSL the nght to authorize the manufacture and sale of Lasers with the words
“designed by Bruce Kirby” on Builder Plaques affixed to Laser sailboats.

Kirby claims that QMI failed to prove the assignment. P. Br. p. 18. In its Memorandum of
Law (“D. Br.””), QMI explained the basis for its claim. Kirby included the phrase “designed by
Bruce Kirby” on Builder Plaques as a requirement in the Construction Manual. See D. Br.,

Statement of Facts (“SOF”) §D. He made compliance with the Construction Manual a

 

' References to Plaintiffs’ memorandum of law in opposition to defendants’ Motion to Dismiss and for New Trial
use the citation form “P. Br.” followed by the page number. Defendants also adopt the definitions the parties have
used in post-trial briefing to refer to parties, witnesses and documents.

1
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 5 of 15

requirement of the 1989 Builder Agreement. /d., SOF §A. By virtue of the Builder Agreement,
Kirby had the right to require the use of his name on the Builder Plaques, and QMI had the right
to use his name on the Builder Plaques.

Kirby then assigned all of his rights under the 1989 Builder Agreement and the Construction
Manual to GSL. /d., SOF §E. GSL thereby bought the right to require QMI to use “designed by
Bruce Kirby” on Builder Plaques. The 1989 Builders Agreement remained in effect between
June 2008, when Kirby assigned his rights to GSL and April 23, 2013, the date QMI stopped
selling Lasers with Kirby’s name on the Builder Plaques. /d. These facts are uncontested.

Kirby questioned whether Connecticut courts recognize the assignment of a person’s
publicity rights. In fact, they generally view that contract rights are freely assignable. See
Gurski v. Rosenblum & Filan, LLC, 276 Conn. 257, 266 (2005) (comparing assignability of
contract rights and tort claims). Beyond raising this issue, Kirby presents no basis for treating
the discrete right in question differently from any other contract right.

Kirby has failed to explain how he was injured by QMI’s authorized use of the Builder
Plaques as required by its valid existing contract with GSL. By failing to explain how evidence
produced at trial established injury-in-fact, Kirby has failed to establish standing. Therefore, his
claim against QMI for misappropriation of name should be dismissed.

B. BK does not have standing to sue for QMI under the Lanham Act for QMI’s use of

BRUCE KIRBY on plaques on Laser sailboats.

The Court should enter judgment in QMI’s favor on BKI’s Lanham Act claims because BK]

lacks standing to sue for QMI’s use of the Bruce Kirby name on plaques on Laser sailboats

between January 2011 and April 2013.
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 6 of 15

BKI contends that QMI’s motion should be denied because it failed to prove that BKI
assigned its trademark rights to Kirby’s name, and it stipulated to the ownership of the
trademark. QMI does not challenge that BK] was the registered owner of the BRUCE KIRBY
trademark. It was.

Instead, QMI contends BK] authorized QMI’s use of Kirby’s in a series of contracts, and
then assigned those contracts to GSL, giving GSL whatever rights BKI had to continue the use of
the Bruce Kirby name as authorized by those agreements. BKI did not transfer its trademark
rights to BRUCE KIRBY. Rather, when it assigned the 1989 Builder Agreement to GSL, it
assigned the discrete right to authorize use of the phrase “designed by Bruce Kirby” on Builder
Plaques affixed to Lasers. It also assigned to GSL the discrete right to authorize builders to affix
to Lasers ISAF Plaques distributed by ILCA that stated “authorized by Bruce Kirby, Inc.” The
Builder Agreement also gave QMI the right to sell Lasers with these Plaques. The 1989 Builders
Agreement remained in effect between June 2008, when Kirby assigned his rights to GSL and
April 23, 2013, the date QMI stopped seiling Lasers with Kirby’s name on the Builder Plaques.
Id.

BKI has failed to point to a discrete personal injury that it suffered by QMI’s continuing use
of the phrases at issue. At all times, QMI built and sold Lasers in compliance with the
Construction Manual. It affixed Builder Plaques and ISAF Plaques in accord with the Builder
Agreement, Construction Manual and ILCA Rules. In short, it acted in compliance with the
contract requirements originally authorized by BKI and subsequently assigned to GSL.

The only misconduct identified at trial was QMI’s failure to pay royalties to GSL. In short,
QMI complied with all contract terms, except the royalty provision. However, failure to pay

royalties did not injure BK] in any way — that was a right owned solely by GSL. Despite the
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 7 of 15

royalty provision breach, GSL did not terminate the Builder Agreement or its express
authorization to use Kirby’s name on Plaques as required by the Construction Manual.

BK] cannot claim that the failure to pay royalties caused it injury. It has not explained how it
was otherwise injured. Admittedly, the jury found a likelihood of confusion based on QMI’s use
of Kirby’s name; however, that particular use was expressly authorized by the Builder
Agreement and by the Construction Manual, both of which were agreed to by BKI and then
assigned to GSL. An authorized use is, by definition, not an infringement. In its brief, BKI
claimed that QMI’s “unauthorized use” conferred standing. P. Br. p. 11. However, BKI failed to
present evidence of any unauthorized use, and therefore failed to establish injury sufficient to
prove standing.

To the extent that QMI is required, for purposes of challenging standing for a trademark
claim, to show the written assignment of a the specific, discrete right to use Kirby’s name at
issue in this case, QMI relies on the 1989 Builder Agreement, the Construction Manual, the
ISAF Agreement and the 2008 GSL Agreement. Together, they define the parties’ rights and
memorialize the assignment.

For the foregoing reasons, QMI requests that the Court dismiss Counts One and Two for lack
of standing.

Il. DEFENDANTS DID NOT WAIVE THE RIGHT TO MOVE FOR A NEW

TRIAL ON THE GROUNDS THAT THE EVIDENCE DOES NOT SUPPORT
THE VERDICT.

Plaintiffs contend that defendants waived the right to move for a new trial challenging the
evidentiary basis for the verdict for two reasons: (i) they characterize defendants’ motion as a
challenge is to the “sufficiency of the evidence,” rather as a challenge claiming the verdict is

“against the weight of the evidence; and (ii) they contend that defendants waived the right to
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 8 of 15

challenge the sufficiency of the evidence because they did not file a Rule 50(a) motion for
judgment as a matter of law. P. Br. pp. 6-8. The Court should reject this contention for the
following reasons.

First, defendants’ challenges to the jury’s findings of no consent, likelihood of confusion, and
the predicate for an award of punitive damages each argue that these findings are against the
weight of the evidence. See §§III and I'V.B, infra. By pointing out the deficiencies in plaintiffs’
proofs, defendants merely highlight the weakness of plaintiffs’ case in the face of strong
evidence contrary to the jury’s verdict. LPE concedes that its challenge to the damage award is,
in part a challenge to the sufficiency of the evidence; see §IIL.A., infra; however, it does not
concede that it waived the right to assert that challenge in a motion for new trial.

Second, this Circuit’s case law is clear - a party need not file a Rule 50(a) motion to preserve
the right to file a motion for new trial. See Macquesten Gen. Contracting, Inc. v. HCE, Inc., 128
F, App'x 782, 784 (2d Cir. 2005). Rule 59 does not contain any such precondition. Plaintiffs
appear to claim that defendants cannot seek a new trial when the verdict is entirely unsupported,
but are entitled to a new trial where there is evidence to support the verdict, but the judge
nevertheless believes the verdict was a serious error. The Second Circuit has rejected this line of
argument.

We are of the opinion that where the undisputed evidence results in a verdict that
is totally without legal support justice requires a new trial despite counsel's failure
to move for a directed verdict prior to submission of the case to the jury. To mle
that an unintended flaw in procedure bars a deserving litigant from any relief is an
unwarranted triumph of form over substance, the kind of triumph which,
commonplace enough prior to our more enlightened days, we strive now to avoid
whenever possible.

Oliveras v. Am. Exp. Isbrandtsen Lines, Inc., 431 F.2d 814, 817 (2d Cir. 1970) (citations

omitted); see also Sojak v. Hudson Waterways Corp., 590 F.2d 53, 54 (2d Cir. 1978); Russo v.
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 9 of 15

New York, 672 F.2d 1014, 1021 (2d Cir. 1982); Baskin v. Hawley, 807 F.2d 1120, 1134 (2d Cir.
1986). In Offveras, the court explained that the consequence of electing to forego a Rule 50(a)
motion is the waiver of the right to move post-trial for judgment on the grounds of
insufficiency of the evidence. It does not result in the waiver of the right te move for a new trial
for that same unsupported verdict.

The only two cases that plaintiffs cite in support of the waiver principle they ask the Court to
adopt, Jorgensen v. York Ice Mach. Corp. 160 F.2d 432 (2d Cir. 1947), and Muryn v. New York
Cent. RR. Co., 270 F.2d 645 (2d Cir. 1959), do not support it. Both decisions are inapplicable to
defendants’ motion for a new trial. In Jorgensen, the appellant failed to file a Rule 50(a) motion
and failed to file a motion for a new trial challenging the evidentiary basis for the verdict. 160
F.2d at 433-34. The issue in that decision was whether plaintiff could challenge the sufficiency
of the evidence for the first time on appeal. Muryn is a two-paragraph per curiam decision that
cites Jorgensen but fails to include any analysis that supports the principle that plaintiffs cite it
for.

The trial court’s authority to grant a new trial where the evidence does not support the verdict
is an integral part of our civil justice system. It “involves an element of discretion which goes
further than the mere sufficiency of the evidence. It embraces all the reasons which inhere in the
integrity of the jury system itself.” 11 Fed. Prac. & Proc. Civ. § 2806 (3d ed.) (quoting
Tidewater Oil Co. v. Waller, 302 F.2d 638, 643 (10th Cir. 1962)). “[{T]he trial judge does not sit
to approve miscarriages of justice.” Jd. “[F]ar from being a denigration or a usurpation of jury
trial,” the right to grant a new trial “has long been regarded as an integral part of trial by jury as

we know it. Jd.
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 10 of 15

Plaintiffs ask the Court to adopt a principle that contradicts the purpose of Rule 59 — to
authorize the trial court to safeguard against an unjust verdict. If our jurisprudence recognizes
that a verdict against the weight of the evidence constitutes a serious error or a miscarriage of
justice, then certainly a verdict unsupported by the evidence would be too. Simply stated, a
judgment unsupported by evidence is entirely and unquestionably unjust. If a trial court can use
its authority under Rule 59 to order a new trial to cure injustice, why is it constrained from doing
so where a verdict is entirely unsupported by the evidence?

Neither case law nor the policy underlying the Court’s Rules supports plaintiffs’ request that
the Court deem any of Defendants’ claims waived.

I. THE COURT SHOULD ORDER A NEW TRIAL FOR BKU’S TRADEMARK
CLAIMS AND KIRBY’S MISAPPROPRIATION OF NAME CLAIM
AGAINST QMI BECAUSE THE JURY’S FINDINGS CONCERNING
CONSENT AND LIKELIHOOD OF CONFUSION ARE AGAINST THE
WEIGHT OF THE EVIDENCE.

In its Post-Trial Brief, QMI asked the Court to enter judgment in its favor on the grounds that
BKI failed to prove an entitlement to profits under the Lanham Act. Ifthe Court declines to
enter judgment in QMI’s favor, QMI asks the Court to enter an order for new trial of BKI’s
Lanham Act claims on two grounds: (i) the jury’s implied finding that QMI used Kirby’s name
without BKI’s consent is against the weight of the evidence; and (ii) the jury’s implied finding
that QMI’s use of Kirby’s name created a likelihood of confusion as to source, sponsorship,
approval or affiliation. QMI also requests a new trial for Kirby’s claim of misappropriation of
name claim against QMI on the grounds that the jury’s implied finding that QMI used Kirby’s
name without his consent on the grounds that the finding is against the weight of the evidence.

BKI’s only argument in opposition to a new trial was its assertion that the Court should not

overturn the jury’s verdict because the issues were “sharply contested” and based on credibility
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 11 of 15

assessment of the witnesses.? P. Br. 19. Significantly, the trial’s only two facts witnesses —
Crane and Kirby -- did not offer conflicting testimony. Moreover, QMI does not question their
credibility. QMI bases its argument concerning consent on evidence of the parties’ agreements,
and on manufacturing and sales procedures and specifications required by the 1989 Builder
Agreement, the Construction Manual, ILCA Rules, and the parties’ other agreements. The
substance of these documents is undisputed. QMI relies in part of Kirby’s and Crane’s testimony
to argue that the verdict concerning likelihood of confusion is against the weight of the
evidence. Both witnesses testified that those Laser owners who looked of the plaques did so to
confirm that the Lasers were race eligible. That testimony is the only evidence of Laser owners’
connection to the Plaques. In fact, the boats were race eligible. Therefore, the evidence
establishes that Plaques did not cause confusion, nor were they likely too — they accurately
communicated race eligibility to those Laser owners who looked for them.

IV. THE COURT SHOULD ORDER A NEW TRIAL FOR KIRBY’S
MISAPPROPRIATION OF NAME CLAIM AGAINST LPE.

A. The evidence does not support the damage award against LPE.

LPE moves for a new trial or remittitur on the grounds that the verdict is demonstrably
excessive when viewed in the light of the evidentiary record. The Court should grant a new trial
because the damage award is wholly unsupported by the evidence and is, therefore, a miscarriage
of justice. See MacDermid Printing Sols. LLC y. Cortron Corp., 833 F.3d 172, 190-91(2d Cir.
2016) (damage is excessive under Connecticut law when the record does not support the award).

Kirby asks the Court to assume that the jury awarded just 15% of Kirby’s claim for all

revenue from June 2010 through to April 23, 2013, the period during which he claims LPE

 

? BKI did not respond substantively to QMI’s argument, other than to refer the Court back to its earlier submissions.
P, Br. p. 19.
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 12 of 15

misappropriated his name. P.Br. pp. 22-23. This assumption is unsupportable. The jury
unmistakably calculated damages as 100% of revenue between October 1, 2012 and April 23,
2013. Its damage figure matches to the penny the total revenue earned by LPE from October
2012 to April 23, 2013.3 This fact leads to two further inescapable conclusions.

First, it is clear that the jury measured damages as all revenue earned by LPE during that
time period. This fact frames the issue for the Court: is an award of 100% of revenue from the
sale of Lasers a serious error, a miscarriage of justice, or excessive? The answer to each question
is “yes.” It is an irrefutable fact that LPE incurred expenses to build the Lasers it sold.* On this
basis alone, an award of all revenue is excessive. Moreover, the record is devoid of evidence of
the extent to which any Laser purchasers in Europe, the Middle East or Africa based their
purchasing decisions on the appearance of the name Bruce Kirby on the Builder Plaque. General
testimony that some owners who wished to race looked for Plaques to confirm race-eligibility,
without any evidence of the percentage of consumers who purchased Lasers to race, did not
provide the jury with data sufficient to quantify the commercial benefit LPE received from the
use of the Plaques. Kirby had the burden of proving commercial benefit to a reasonable degree of
certainty. He failed. Consequently, the damage award is excessive and unsupported by the
evidence and is therefore unjust.

The second inescapable conclusion the Court must draw from the amount of the damage
award is that the jury determined that LPE’s misappropriation of Kirby’s name was limited in

time from October 1, 2012 through April 23, 2013. Thus, if the Court orders a new trial on

 

3 Ex, 220 is a table that lists LPE’s revenue by month from June 2010 through April 23, 2013. The total sum of
revenue for that time period is $16,503,016.32. The sum of all revenue for the months from October 2012 through
April 23, 2013 is exactly $2,520,578.81 — the exact amount awarded by the jury.

* QMI’s expenses for the time period from October 2011 through April 2013 were approximately 88.25% of its
revenues. See Defendants’ Post-Trial Brief pp. 28-29 (Doc. 611).

9
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 13 of 15

damages, it should limit the new trial to any damages incurred between October 1, 2012 and
April 23, 2013.

B. The evidence does not support a punitive damage award against LPE.

In response to LPE’s claim that the evidence does not support a finding of punitive damages,
Kirby refers to Plaintiffs’ discussion of the evidence their previous briefing. Indeed, Defendants
have briefed extensively the fact that defendants both used Kirby’s name to comply with the
Construction Manual and ILCA Rules, and the fact the size and location of Kirby’s name on the
Builder Plaque and on the Laser makes the claim that defendants used it to sell Lasers untenable.
However, Kirby has never responded to the claim that, by virtue of his assignment of the 1983
Builder Agreement to GSL, he sold to GSL his right to claim any commercial benefit from the
sale of Lasers to GSL. Accordingly, the use of his name for a commercial benefit was not a
violation Ais rights. To the extent it violated any party’s rights, those rights belonged to GSL.

For that reason, the finding of liability and the punitive damage award should be set aside, and a
new trial granted on the issue.

V. CONCLUSION.

Based on the foregoing argument and the evidence and argument set forth in their
memorandum of law in support of their motion to dismiss and motion for new trial, as well as the
argument and evidence set forth in their post-trial brief, defendants request that all claims against
QMI be dismissed, or, failing that, that an order enter for new trial on all claims against QMI.

Defendants further request a new trial on Kirby’s claim against LPE.

10
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 14 of 15

DEFENDANTS,
LASERPERFORMANCE (EUROPE) LTD,
And QUARTER MOON, INC.,

/s/ Robert B. Flynn

Douglas 8. Skalka. (ct00616)
Peter T. Fay (ct08122)

Robert B. Flynn, Esq. (ct15803)
NEUBERT, PEPE & MONTEITH, P.C.
195 Church Street, 13" Floor
New Haven, CT 06510

Tel: 203.821.2000

Fax: 203.821.2009
dskalka@npmlaw.com
pfay@npmlaw.com
rflynn@npmlaw.com

11
Case 3:13-cv-00297-JAM Document 647 Filed 07/20/20 Page 15 of 15

CERTIFICATION
I hereby certify that on July 20, 2020 a copy of the foregoing was filed electronically

[and served by mail on anyone unable to accept electronic filing]. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system for by mail to

anyone unable to accept electronic filing]. Parties may access this filing through the Court’s

system.

/s/ Robert B. Flynn
Robert B. Flynn, Esq. (ct15803)
NEUBERT, PEPE & MONTEITH, P.C.

12
